Exhibit 10.10
(J.P. MORGAN LOGO) [f55913f5591301.gif]

     
To:
  Cadence Design Systems, Inc.
 
  2655 Seely Avenue, Building 5
 
  San Jose, CA 95134
 
  Attention: Office of the General Counsel
 
   
From:
  JPMorgan Chase Bank, National Association
 
  P.O. Box 161
 
  60 Victoria Embankment
 
  London EC4Y 0JP
 
  England
 
   
Re:
  Additional Issuer Warrant Transaction  
Date:
  June 18, 2010

Dear Sir(s):
     The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between JPMorgan Chase Bank,
National Association, London Branch (“Dealer”) and Cadence Design Systems, Inc.
(“Issuer”). This communication constitutes a “Confirmation” as referred to in
the ISDA Master Agreement specified below.
     1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions”), as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”). For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as the context requires.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
     This Confirmation evidences a complete and binding agreement between Dealer
and Issuer as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if
Dealer and Issuer had executed an agreement in such form on the date hereof (but
without any Schedule except for (i) the election of Loss and Second Method and
US Dollars (“USD”) as the Termination Currency, (ii) the replacement of the word
“third” in the last line of Section 5(a)(i) of the Agreement with the word
“second” and (iii) such other elections as set forth in this Confirmation.
     All provisions contained in, or incorporated by reference to, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Equity Definitions
or the Agreement, this Confirmation shall govern.
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

1



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]
     The Transaction hereunder shall be the sole Transaction under the
Agreement. If there exists any ISDA Master Agreement between Dealer and Issuer
or any confirmation or other agreement between Dealer and Issuer pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and Issuer,
then notwithstanding anything to the contrary in such ISDA Master Agreement,
such confirmation or agreement or any other agreement to which Dealer and Issuer
are parties, the Transaction shall not be considered a Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.
     2. The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:
General Terms:

     
Trade Date:
  June 18, 2010
 
   
Effective Date:
  June 22, 2010, or such other date as agreed between the parties, subject to
Section 8(k) below.
 
   
Components:
  The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.
 
   
Warrant Style:
  European
 
   
Warrant Type:
  Call
 
   
Seller:
  Issuer
 
   
Buyer:
  Dealer
 
   
Shares:
  The Common Stock of Issuer, par value USD 0.01 per share (Ticker Symbol:
“CDNS”).
 
   
Number of Warrants:
  For each Component, as provided in Annex A to this Confirmation.
 
   
Warrant Entitlement:
  One Share per Warrant
 
   
Strike Price:
  USD 10.78
 
   
Premium:
  USD 3,518,691.84
 
   
Premium Payment Date:
  The Effective Date
 
   
Exchange:
  NASDAQ Global Select Market
 
   
Related Exchange:
  All Exchanges.
 
   
Procedures for Exercise:
   
 
   
In respect of any Component:
   
 
   
Expiration Time:
  Valuation Time
 
   
Expiration Date:
  As provided in Annex A to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next

2



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]

     
 
  following Scheduled Trading Day that is not already an Expiration Date for
another Component); provided that if that date is a Disrupted Day, the
Expiration Date for such Component shall be the first succeeding Scheduled
Trading Day that is not a Disrupted Day and is not or is not deemed to be an
Expiration Date in respect of any other Component of the Transaction hereunder;
and provided further that if the Expiration Date has not occurred pursuant to
the preceding proviso as of the Final Disruption Date, the Calculation Agent
shall have the right to elect, in its sole discretion, that the Final Disruption
Date shall be the Expiration Date for such Component (irrespective of whether
such date is an Expiration Date in respect of any other Component for the
Transaction). “Final Disruption Date” means December 21, 2015. Notwithstanding
the foregoing and anything to the contrary in the Equity Definitions, if a
Market Disruption Event occurs on any Expiration Date, the Calculation Agent may
determine that such Expiration Date is a Disrupted Day only in part, in which
case (i) the Calculation Agent shall make adjustments to the Number of Warrants
for the relevant Component for which such day shall be the Expiration Date and
shall designate the Scheduled Trading Day determined in the manner described in
the immediately preceding sentence as the Expiration Date for the remaining
Warrants for such Component and (ii) the VWAP Price for such Disrupted Day shall
be determined by the Calculation Agent based on transactions in the Shares
effected on such Disrupted Day taking into account the nature and duration of
such Market Disruption Event on such day. Section 6.6 of the Equity Definitions
shall not apply to any Valuation Date occurring on an Expiration Date.
 
   
Market Disruption Event:
  Section 6.3(a) of the Equity Definitions is hereby amended by (A) deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”.
 
   
 
  Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
 
   
Regulatory Disruption:
  Any event that Dealer, in its reasonable discretion based on advice of
counsel, determines makes it appropriate with regard to any legal, regulatory or
self-regulatory requirements or generally applicable related policies and
procedures applicable to Dealer

3



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]

     
 
  and applied to the Transaction in a non-discriminatory manner, for Dealer to
refrain from or decrease any market activity in connection with the Transaction.
 
   
Automatic Exercise:
  Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on such Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date.
 
   
Issuer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:
  As provided in Section 6(a) below.
 
   
Valuation Terms:
   
 
   
In respect of any Component:
   
 
   
Valuation Time:
  At the close of trading of the regular trading session on the Exchange;
provided that if the regular trading session is extended, the Calculation Agent
shall determine the Valuation Time in its reasonable discretion.
 
   
Valuation Date:
  The Expiration Date.
 
   
Settlement Terms:
   
 
   
In respect of any Component:
   
 
   
Settlement Currency:
  USD
 
   
Net Share Settlement:
  On each Settlement Date, Issuer shall deliver to Dealer a number of Shares
equal to the Number of Shares to be Delivered for such Settlement Date to the
account specified by Dealer and cash in lieu of any fractional Share valued at
the VWAP Price on the Valuation Date corresponding to such Settlement Date. If,
in the reasonable judgment of Issuer or Dealer, based on advice of counsel, for
any reason, the Shares deliverable upon Net Share Settlement would not be
immediately freely transferable by Dealer under Rule 144 under the Securities
Act of 1933, as amended (the “Securities Act”), then Dealer may elect to either
(x) accept delivery of such Shares notwithstanding any restriction on transfer
or (y) have the provisions set forth in Section 8(b) below apply.
 
   
 
  The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 5:00 p.m.

4



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]

     
 
  (local time in New York City) on the relevant Settlement Date.
 
   
Number of Shares to be Delivered:
  In respect of any Exercise Date, subject to the last sentence of Section 9.5
of the Equity Definitions, the product of (i) the number of Warrants exercised
or deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess of the VWAP Price on the Valuation Date occurring in
respect of such Exercise Date over the Strike Price (or, if there is no such
excess, zero) divided by (B) such VWAP Price.
 
   
VWAP Price:
  For any Exchange Business Day, the volume weighted average price per Share for
the regular trading session (including any extensions thereof) of the Exchange
on such Exchange Business Day (without regard to pre-open or after hours trading
outside of such regular trading session), as published by Bloomberg at 4:15
P.M., New York City time (or 15 minutes following the end of any extension of
the regular trading session), on such Exchange Business Day, on Bloomberg page
“CDNS.Q <Equity> AQR” (or any successor thereto) (or if such published volume
weighted average price is unavailable or is manifestly incorrect, the market
value of one Share on such Exchange Business Day, as reasonably determined by
the Calculation Agent using a volume weighted method).
 
   
Other Applicable Provisions:
  The provisions of Sections 9.1(c), 9.4, 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Issuer is the issuer of the Shares.
 
   
Adjustments:
   
 
   
In respect of any Component:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment; provided that in respect of an Extraordinary
Dividend, “Calculation Agent Adjustment” shall be as described in the provision
below. For the avoidance of doubt, Calculation Agent Adjustment shall continue
to apply until the obligations of the parties (including any obligations of
Issuer pursuant to Section 8(e) below) under the Transaction have been satisfied
in full.
 
   
Extraordinary Dividend:
  Any cash dividend or distribution on the Shares with an ex-dividend date
occurring on or after the Trade Date and on or prior to the Expiration Date (or,
if any

5



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]

     
 
  Deficit Shares are owed pursuant to Section 8(e) below, such later date on
which Issuer’s obligations under this Transaction have been satisfied in full).
 
   
Extraordinary Dividend Adjustment:
  If at any time during the period from and including the Trade Date, to and
including the Expiration Date for the Component with the latest Expiration Date
(or, if any Deficit Shares are owed pursuant to Section 8(e) below, such later
date on which Issuer’s obligations under this Transaction have been satisfied in
full), an ex-dividend date for an Extraordinary Dividend occurs or is deemed to
occur, then the Calculation Agent will make adjustments to any one or more of
the Strike Price, the Number of Warrants, the Warrant Entitlement and/or any
other variable relevant to the exercise, settlement, payment or other terms of
the Transaction as it determines appropriate to account for the economic effect
on the Transaction of such Extraordinary Dividend.
 
   
Extraordinary Events:
   
 
   
New Shares:
  In the definition of New Shares in Section 12.1(i) of the Equity Definitions
(A) the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors)” and (B) the phrase “and (iii) of an entity or person organized
under the laws of the United States, any State thereof or the District of
Columbia that also becomes Issuer under the Transaction following such Merger
Event or Tender Offer” shall be inserted at the end thereof.
 
   
Consequences of Merger Events:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
(b) Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination)
 
   
(c) Share-for-Combined:
  Cancellation and Payment (Calculation Agent Determination); provided that the
Calculation Agent may elect Component Adjustment for all or part of the
Transaction.
 
   
Tender Offer:
  Applicable.
 
   
Consequences of Tender Offers:
   
 
   
(a) Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
(b) Share-for-Other:
  Modified Calculation Agent Adjustment
 
   
(c) Share-for-Combined:
  Modified Calculation Agent Adjustment
 
   
Modified Calculation Agent Adjustment:
  Upon the occurrence of any Merger Event pursuant to which the holders of
Issuer’s Shares would be

6



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]

     
 
  entitled to receive cash, securities or other property for their Shares and
for which Modified Calculation Agent Adjustment would apply, if, as a result of
such Merger Event, Issuer would be different from the issuer of the Shares under
this Confirmation, then, on or prior to the effective date of such Merger Event,
the Issuer and the issuer of the Shares under this Confirmation will enter into
a supplemental confirmation as a condition precedent to the adjustments
contemplated in Section 12.2(e)(i) of the Equity Definitions, with such
supplemental confirmation containing representations, warranties and agreements
relating to securities law and other issues as requested by Dealer that Dealer
has determined, in its reasonable discretion, to be reasonably necessary or
appropriate to allow Dealer to continue as a party to the Transaction, as
adjusted under Section 12.2(e)(i) of the Equity Definitions, and to preserve its
hedging or hedge unwind activities in connection with the Transaction in a
manner compliant with applicable legal, regulatory or self-regulatory
requirements, or with generally applicable related policies and procedures
applicable to Dealer and applied to the Transaction in a non-discriminatory
manner, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) of the Equity Definitions shall
apply.
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that
(i) Section 12.6(a)(iii) of the Equity Definitions shall be amended to delete,
in the definition of the term “Delisting” the parenthetical “(or will cease)”
and (ii) in addition to the provisions of Section 12.6(a)(iii) of the Equity
Definitions, it shall also constitute a Delisting if the Exchange is located in
the United States and the Shares are not immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.
 
   
Additional Disruption Events:
     
(a) Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement or statement of the

7



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]

     
 
  interpretation” and (ii) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof.
 
   
(b) Failure to Deliver:
  Not Applicable
 
   
(c) Insolvency Filing:
  Applicable; provided that only Dealer shall have the right to terminate the
Transaction upon an Insolvency Filing.
 
   
(d) Hedging Disruption:
  Applicable; provided that
 
   
 
  (i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
inserting the following two sentences at the end of such Section:
 
   
 
  “For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”
 
   
 
  (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.
 
   
(e) Increased Cost of Hedging:
  Applicable
 
   
(f) Loss of Stock Borrow:
  Applicable
 
   
Maximum Stock Loan Rate:
  2.00% per annum
 
   
(g) Increased Cost of Stock Borrow:
  Applicable
 
   
Initial Stock Loan Rate:
  0.25% per annum
 
   
Hedging Party:
  Dealer for all applicable Additional Disruption Events.
 
   
Determining Party:
  Dealer for all applicable Additional Disruption Events.
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable

8



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]
     3. Calculation Agent:
      Dealer. All determinations made by the Calculation Agent shall be made in
good faith and in a commercially reasonable manner. Following any determination
or calculation by the Calculation Agent hereunder, upon a written request by
Issuer, the Calculation Agent will provide to Issuer by e-mail to the e-mail
address provided by Issuer in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such determination or calculation, including,
where applicable, a description of the methodology and data applied, it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models used by it for such determination or calculation.
     4. Account Details:
Dealer Payment Instructions:
JPMORGAN CHASE BANK, N.A.
Beneficiary JPMorgan Chase Bank, N.A. New York
Ref: Derivatives
Account for delivery of Shares to Dealer:
DTC 0060
Issuer Payment Instructions:
To be provided by Issuer.
     5. Offices:
The Office of Dealer for the Transaction is: London
JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England
The Office of Issuer for the Transaction is:
Inapplicable. Issuer is not a Multibranch Party.
     6. Notices: For purposes of this Confirmation:
     (a) Address for notices or communications to Issuer:

     
To:
  Cadence Design Systems, Inc.
 
  2655 Seely Avenue, Building 5
 
  San Jose, California 95134
Attn:
  Office of the General Counsel
Facsimile:
  (408) 904-6946

9



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]

(b)   Address for notices or communications to Dealer:

     
To:
  JPMorgan Chase Bank, National Association
 
  4 New York Plaza, Floor 18
 
  New York, NY 10004-2413
Attn:
  Mariusz Kwasnik
 
  Operations Analyst, EDG Corporate Marketing

  7.   Representations, Warranties and Agreements:

     (a) In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:
     (i) On the Trade Date, and as of the date of any election by Issuer of the
Share Termination Alternative under (and as defined in) Section 8(a) below, none
of Issuer and its officers and directors is aware of any material nonpublic
information regarding Issuer or the Shares. On the Trade Date, all reports and
other documents filed by Issuer with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), when considered as a whole (with the more recent such reports and
documents deemed to amend inconsistent statements contained in any earlier such
reports and documents), do not contain any untrue statement of a material fact
or any omission of a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading.
     (ii) Without limiting the generality of Section 13.1 of the Equity
Definitions, Issuer acknowledges that neither Dealer nor any of its affiliates
is making any representations or warranties or taking a position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards, including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC Topic 815-40, Derivatives and Hedging — Contracts in Entity’s Own Equity
(or any successor issue statements).
     (iii) Issuer is not entering into this Confirmation, and on the date of any
election by Issuer of the Share Termination Alternative under Section 8(a)
below, Issuer represents that it is not making such election, to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.
     (iv) Issuer is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
     (v) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).
     (vi) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any governmental agency.
     (vii) (A) On the Trade Date and during the period starting on the first
Expiration Date and ending on the last Expiration Date (the “Settlement
Period”), the Shares or securities that are convertible into, or exchangeable or
exercisable for Shares, are not, and shall not be, subject to a “restricted
period,” as such term is defined in Regulation M under the Exchange Act
(“Regulation M”) and (B) Issuer shall not engage in any “distribution,” as such
term is defined in Regulation M

10



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]
until the second Exchange Business Day immediately following the Trade Date or
Settlement Period, as applicable.
     (ix) Issuer agrees that it (A) will not during the Settlement Period make,
or permit to be made, any public announcement (as defined in Rule 165(f) under
the Securities Act) of any Merger Transaction or potential Merger Transaction
unless such public announcement is made prior to the opening or after the close
of the regular trading session on the Exchange for the Shares; (B) shall
promptly (but in any event prior to the next opening of the regular trading
session on the Exchange) notify Dealer following any such announcement that such
announcement has been made; and (C) shall promptly (but in any event prior to
the next opening of the regular trading session on the Exchange) provide Dealer
with written notice specifying (i) Issuer’s average daily Rule 10b-18 Purchases
(as defined in Rule 10b-18) during the three full calendar months immediately
preceding the announcement date that were not effected through Dealer or its
affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date. Such written notice shall be deemed to be a
certification by Issuer to Dealer that such information is true and correct. In
addition, Issuer shall promptly notify Dealer of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. “Merger Transaction” means any merger, acquisition or similar
transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.
     (x) A number of Shares equal to the Capped Number have been reserved for
issuance by all required corporate action of the Issuer. Any Shares issued or
delivered in connection with the Transaction shall be duly authorized and, when
delivered as contemplated hereby following the exercise of the Warrants in
accordance with their terms and conditions, will be validly issued, fully paid
and non-assessable, and the issuance or delivery thereof shall not be subject to
any preemptive or similar rights and shall, upon issuance, be accepted for
listing or quotation on the Exchange.
     (xi) No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.
     (xii) The representations and warranties of Issuer set forth in Section 3
of the Agreement and Section 1 of the Purchase Agreement dated as of June 9,
2010 between Issuer and J.P. Morgan Securities Inc. and Morgan Stanley & Co.
Incorporated as representatives of the initial purchasers party thereto (the
“Purchase Agreement”) are true and correct as of the Trade Date and the
Effective Date and are hereby deemed to be repeated to Dealer as if set forth
herein.
     (b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended, and is entering into the Transaction as principal (and
not as agent or in any other capacity, fiduciary or otherwise) and not for the
benefit of any third party.
     (c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof. Accordingly, Dealer
represents and warrants to Issuer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account without a view to the distribution or resale
thereof, (iv) the assignment, transfer or other disposition of the Transaction
has not been and will not be registered under the Securities Act and is
restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness

11



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]
and is capable of assessing the merits of and understanding (on its own behalf
or through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.
     (d) Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” within the meaning
of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term
is defined in Section 101(53B) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.
     (e) For the purposes of Section 3(f) of the Agreement, Dealer represents
that, as of the time any payment is made after December 31, 2012, (i) if it is a
“foreign financial institution” within the meaning of section 1471(d)(4) of the
Internal Revenue Code of 1986 as amended (the “Code”), it meets the requirements
of section 1471(b) of the Code and has not elected the application of section
1471(b)(3) of the Code, and (ii) if it is a “non-financial foreign entity”
within the meaning of section 1472(d) of the Code, it meets the requirements of
section 1472(b) of the Code, unless one or more of the exceptions of Code
section 1472(c) are applicable with respect to such payment.
     (f) As a condition to effectiveness of the Transaction, Issuer shall
deliver to Dealer an opinion of counsel, dated as of the Trade Date and
reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement and Section 7(a)(x) hereof,
subject to customary assumptions, qualifications and exceptions.

  8.   Other Provisions:

     (a) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If Issuer shall owe Dealer any amount pursuant to
Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in the
event of a Tender Offer, Merger Event, Insolvency or Nationalization, in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which Issuer is the Defaulting
Party or a Termination Event in which Issuer is the Affected Party that resulted
from an event or events within Issuer’s control) (a “Payment Obligation”),
Issuer shall have the right, in its sole discretion, to satisfy any such Payment
Obligation by the Share Termination Alternative (as defined below) by giving
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, between the hours of 9:00 A.M. and 4:00 P.M., New York
City time, on the Merger Date, Tender Offer Date, Announcement Date, Early
Termination Date or other date the Transaction is cancelled or terminated, as
applicable (“Notice of Share Termination”). Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, the Tender Offer Date, Announcement Date,
Early Termination Date or other date the Transaction is cancelled or terminated,
as applicable:

     
Share Termination Alternative:
  Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions
or Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination
Payment Date”), in satisfaction of the Payment Obligation.
 
   
Share Termination Delivery Property:
  A number of Share Termination Delivery Units, as calculated by the

12



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]

     
 
  Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of the aggregate amount of
a security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, a Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer. If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.
 
   
Failure to Deliver:
  Applicable
 
   
Other Applicable Provisions:
  If Share Termination Alternative is applicable, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Issuer is the issuer of any Share Termination Delivery Units (or any security
forming a part thereof). If, in the reasonable judgment of Issuer or Dealer,
based on advice of counsel, for any reason, any securities comprising the Share
Termination Delivery Units deliverable pursuant to this Section 8(a) would not
be immediately freely transferable by Dealer under Rule 144 under the Securities
Act, then Dealer may elect to either (x) permit delivery of such securities
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 8(b) below apply.

     (b) Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8. If so applicable, then, at the election of Issuer by
notice to Dealer within one Exchange Business Day after the relevant delivery
obligation arises, but in any event at least one Exchange Business Day prior to
the date on which such delivery obligation is due, either (A) all Shares or
Share Termination Delivery Units, as the case may be, delivered by Issuer to
Dealer shall be covered by an effective registration statement of Issuer for
immediate resale by Dealer (such registration statement and the corresponding
prospectus (the “Prospectus”) (including, without limitation, any sections
describing the plan of distribution) in form and content commercially reasonably
satisfactory to Dealer) or (B) Issuer shall deliver additional Shares or Share
Termination Delivery Units, as the case may be, so that the value of such Shares
or Share Termination Delivery Units, as determined by

13



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]
the Calculation Agent to reflect an appropriate liquidity discount, equals the
value of the number of Shares or Share Termination Delivery Units that would
otherwise be deliverable if such Shares or Share Termination Delivery Units were
freely tradeable (without prospectus delivery) upon receipt by Dealer (such
value, the “Freely Tradeable Value”); provided that, if requested by Dealer on
or prior to the second Exchange Business Day prior to the first Exercise Date,
any election to be made by Issuer described in this clause (B) shall be made
with respect to Shares delivered on all Settlement Dates no later than one
Exchange Business Day prior to the first Exercise Date, and the applicable
procedures described below shall apply to all Shares delivered on the Settlement
Dates on an aggregate basis. (For the avoidance of doubt, as used in this
paragraph (b) only, the term “Issuer” shall mean the issuer of the relevant
securities, as the context shall require.)
     (ii) If Issuer makes the election described in clause (b)(i)(A) above:
     (A) Dealer (or an affiliate of Dealer designated by Dealer) shall be
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Issuer that is customary in scope for underwritten follow-on
offerings of equity securities of companies of comparable size, maturity and
lines of business and that yields results that are commercially reasonably
satisfactory to Dealer or such affiliate, as the case may be, in its discretion;
and
     (B) Dealer (or an affiliate of Dealer designated by Dealer) and Issuer
shall enter into an agreement (a “Registration Agreement”) on commercially
reasonable terms in connection with the public resale of such Shares or Share
Termination Delivery Units, as the case may be, by Dealer or such affiliate
substantially similar to underwriting agreements customary for underwritten
follow-on offerings of equity securities of companies of comparable size,
maturity and lines of business, in form and substance commercially reasonably
satisfactory to Dealer or such affiliate and Issuer, which Registration
Agreement shall include, without limitation, provisions substantially similar to
those contained in such underwriting agreements relating to the indemnification
of, and contribution in connection with the liability of, Dealer and its
affiliates and Issuer, shall provide for the payment by Issuer of all
registration expenses in connection with such resale, including all registration
costs and all fees and expenses of counsel for Dealer, and shall provide for the
delivery of accountants’ “comfort letters” to Dealer or such affiliate with
respect to the financial statements and certain financial information contained
in or incorporated by reference into the Prospectus as are customarily requested
in comfort letters covering follow-on offerings of equity securities of
companies of comparable size, maturity and lines of business and the delivery of
disclosure opinions of nationally recognized outside counsel to Issuer
reasonably acceptable to Dealer.
     (iii) If Issuer makes the election described in clause (b)(i)(B) above:
     (A) Dealer (or an affiliate of Dealer designated by Dealer) and any
potential institutional purchaser of any such Shares or Share Termination
Delivery Units, as the case may be, from Dealer or such affiliate identified by
Dealer shall be afforded a commercially reasonable opportunity to conduct a due
diligence investigation in compliance with applicable law with respect to Issuer
customary in scope for private placements of equity securities of companies of
comparable size, maturity and lines of business (including, without limitation,
the right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them), subject to execution by such recipients of customary
confidentiality agreements reasonably acceptable to Issuer;
     (B) Dealer (or an affiliate of Dealer designated by Dealer) and Issuer
shall enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Share Termination Delivery Units, as the case may be, by Issuer to Dealer or
such affiliate and the private resale of such shares by Dealer or such
affiliate, substantially similar to private placement purchase agreements
customary for private placements of equity securities of companies of comparable
size, maturity and lines of business, in form and substance commercially
reasonably satisfactory to Dealer and Issuer, which Private Placement Agreement
shall include, without limitation, provisions substantially similar to those
contained in such private placement purchase agreements relating to the
indemnification of,

14



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]
and contribution in connection with the liability of, Dealer and its affiliates
and Issuer, shall provide for the payment by Issuer of all expenses in
connection with such resale, including all fees and expenses of counsel for
Dealer, shall contain representations, warranties and agreements of Issuer
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales, and shall use reasonable best efforts to provide for the delivery of
accountants’ “comfort letters” to Dealer or such affiliate with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the offering memorandum prepared for the resale
of such Shares as are customarily requested in comfort letters covering private
placements of equity securities of companies of comparable size, maturity and
lines of business and delivery of disclosure opinions of nationally recognized
outside counsel to Issuer reasonably acceptable to Dealer;
     (C) Issuer agrees that any Shares or Share Termination Delivery Units so
delivered to Dealer, (i) may be transferred by and among Dealer and its
affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed with respect to such Shares or any
securities issued by Issuer comprising such Share Termination Delivery Units,
Issuer shall promptly remove, or cause the transfer agent for such Shares or
securities to remove, any legends referring to any such restrictions or
requirements from such Shares or securities upon delivery by Dealer (or such
affiliate of Dealer) to Issuer or such transfer agent of seller’s and broker’s
representation letters customarily delivered by Dealer in connection with
resales of restricted securities pursuant to Rule 144 under the Securities Act
(if any), without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer); and
     (D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of the
Shares or Share Termination Delivery Units, as the case may be, or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Shares or Share Termination Delivery Units, as the case may be, by Dealer
(or any such affiliate of Dealer).
     (c) Make-whole Shares. If Issuer makes the election described in clause
(i)(B) of paragraph (b) of this Section 8, then Dealer or its affiliates may
sell (which sale shall be made in a commercially reasonable manner) such Shares
or Share Termination Delivery Units, as the case may be, during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Shares or Share Termination Delivery Units, as the case may be, and ending
on the Exchange Business Day on which Dealer or its affiliates completes the
sale of all such Shares or Share Termination Delivery Units, as the case may be,
or a sufficient number of Shares or Share Termination Delivery Units, as the
case may be, so that the realized net proceeds of such sales exceed the Freely
Tradeable Value. If any of such delivered Shares or Share Termination Delivery
Units remain after such realized net proceeds exceed the Freely Tradeable Value,
Dealer shall return such remaining Shares or Share Termination Delivery Units to
Issuer. If the Freely Tradeable Value exceeds the realized net proceeds from
such resale, Issuer shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of additional Shares or Share Termination
Delivery Units, as the case may be (“Make-whole Shares”) in an amount that,
based on the VWAP Price on the last day of the Resale Period (as if such day was
the “Valuation Date” for purposes of computing such VWAP Price), has a dollar
value equal to the Additional Amount. The Resale Period shall continue to enable
the sale of the Make-whole Shares in the manner contemplated by this
Section 8(c). This provision shall be applied successively until the Additional
Amount is equal to zero, subject to Section 8(e).
     (d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares if, immediately upon giving effect to
such receipt of such Shares and after taking into account any Shares deliverable
to Dealer under the Base Issuer Warrant Transaction between the parties hereto,
entered into on

15



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]
June 9, 2010 (the “Base Warrant Transaction”), (i) the “beneficial ownership”
(within the meaning of Section 13 of the Exchange Act and the rules promulgated
thereunder) of Shares by Dealer, any of its affiliates subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act and all persons who may form a “group” (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) with Dealer with respect to “beneficial
ownership” of any Shares (collectively, “Dealer Group”) would be equal to or
greater than 8.5% or more of the outstanding Shares on the date of
determination, (ii) the Warrant Equity Percentage exceeds 14.5% or (iii) Dealer,
Dealer Group or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Section 203 of the Delaware General Corporation Law (the
“DGCL Takeover Statute”), or any state or federal bank holding company or
banking laws, or other federal, state or local regulations, regulatory orders or
organizational documents or contracts of Issuer that are, in each case,
applicable to ownership of Shares (“Applicable Laws”), would own, beneficially
own, constructively own, control, hold the power to vote or otherwise meet a
relevant definition of ownership in excess of a number of Shares equal to
(x) the number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval by a state
or federal regulator) of a Dealer Person under Applicable Laws (including,
without limitation, “interested stockholder” or “acquiring person” status under
the DGCL Takeover Statute) and with respect to which such requirements have not
been met or the relevant approval has not been received minus (y) 1.0% of the
number of Shares outstanding on the date of determination (either such condition
described in clause (i), (ii) or (iii), an “Excess Ownership Position”). The
“Warrant Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Warrants and the Warrant Entitlement and (2) the aggregate number of
Shares underlying any other call option transaction sold by Issuer to Dealer and
(B) the denominator of which is the number of Shares outstanding on such day. If
any delivery owed to Dealer hereunder is not made, in whole or in part, as a
result of this provision, Issuer’s obligation to make such delivery shall not be
extinguished and Issuer shall make such delivery as promptly as practicable
after, but in no event later than one Exchange Business Day after, Dealer gives
notice to Issuer that such delivery would not result in the existence of an
Excess Ownership Position.
     (e) Limitations on Settlement by Issuer. Notwithstanding anything herein or
in the Agreement to the contrary, in no event shall Issuer be required to
deliver Shares in connection with the Transaction in excess of the product of
two, the aggregate Number of Warrants for all Components at the time of delivery
and the Warrant Entitlement at the time of delivery (such product, the “Capped
Number”). Issuer represents and warrants to Dealer (which representation and
warranty shall be deemed to be repeated on each day that the Transaction is
outstanding) that the Capped Number is equal to or less than the number of
authorized but unissued Shares of the Issuer that are not reserved for future
issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”). In the event Issuer shall not have delivered the full
number of Shares otherwise deliverable as a result of this Section 8(e) (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver Shares, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, when, and to the extent, that
(A) Shares are repurchased, acquired or otherwise received by Issuer or any of
its subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (B) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (C) Issuer additionally
authorizes any unissued Shares that are not reserved for other transactions
(such events as set forth in clauses (A), (B) and (C) above, collectively, the
“Share Issuance Events”). Issuer shall promptly notify Dealer of the occurrence
of any of the Share Issuance Events (including the number of Shares subject to
clause (A), (B) or (C) and the corresponding number of Shares to be delivered)
and, as promptly as reasonably practicable, deliver such Shares thereafter.
     (f) Equity Rights. Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Issuer’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Issuer’s bankruptcy to any claim arising
as a result of a breach

16



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]
by Issuer of any of its obligations under this Confirmation or the Agreement.
For the avoidance of doubt, the parties acknowledge that the obligations of
Issuer under this Confirmation are not secured by any collateral that would
otherwise secure the obligations of Issuer herein under or pursuant to any other
agreement.
     (g) Amendments to Equity Definitions. The following amendments shall be
made to the Equity Definitions:
     (i) For the purposes of any adjustment under Section 11.2(c) of the Equity
Definitions, the first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative” and the
words “(provided that no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;
     (ii) Sections 11.2(a) and 11.2(e)(vii) of the Equity Definitions are hereby
amended by inserting at the end of each Section the phrase “or a material effect
on the theoretical value of the Warrants;”
     (iii) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(B) replacing “will lend” with “lends” in subsection (B); and (C) deleting the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in the
amount of the Hedging Shares or” in the penultimate sentence; and
     (v) Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C),
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.
     (h) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
without the consent of Issuer.
     (i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.
     (j) Additional Termination Events. The occurrence of any of the following
shall constitute an Additional Termination Event with respect to which the
Transaction shall be the sole Affected Transaction and Issuer shall be the sole
Affected Party and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement and to determine the
amount payable pursuant to Section 6(e) of the Agreement; provided that with
respect to any Additional Termination Event, Dealer may choose to treat part of
the Transaction as the sole Affected Transaction, and, upon the termination of
the Affected Transaction, a Transaction with terms identical to those set forth
herein except with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect:

17



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]
     (i) Dealer reasonably determines that it is advisable to terminate a
portion of the Transaction (the “Affected Portion”) so that Dealer’s related
hedging activities with respect thereto will comply with applicable securities
laws, rules or regulations or generally applicable related policies and
procedures of Dealer applied to the Transaction in a non-discriminatory manner
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Dealer); provided that Dealer shall treat only
the Affected Portion of the Transaction as the Affected Transaction; or
     (ii) at any time at which any Excess Ownership Position (as defined above)
occurs, Dealer, in its reasonable discretion, is unable to effect a transfer or
assignment to a third party of the Transaction or any other transaction between
the parties after using its commercially reasonable efforts on pricing terms and
within a time period reasonably acceptable to Dealer (the “Transfer Time
Period”) (it being understood that a period of at least one Exchange Business
Day shall be considered reasonable for this purpose (without prejudice to
whether a shorter period of time would be considered reasonable)) such that an
Excess Ownership Position no longer exists; provided that Dealer shall treat
only that portion of the Transaction as the Affected Transaction as necessary so
that such Excess Ownership Position no longer exists; and provided further that,
unless such Excess Ownership Position is the result of a repurchase of Shares by
Issuer or any other event or events within Issuer’s control, Dealer shall
promptly notify Issuer of its Excess Ownership Position and shall use its
commercially reasonable efforts to consult with Issuer during the Transfer Time
Period regarding potential transfers or assignments to third parties prior to
designating an Early Termination Date pursuant to this Section 8(j)(ii); or
     (iii) a “person” or “group” within the meaning of Section 13(d) of the
Exchange Act other than Issuer, its subsidiaries and its and their employee
benefit plans, files a Schedule TO or any schedule, form or report under the
Exchange Act, disclosing that such person or group has become the direct or
indirect “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of
Issuer’s common equity representing more than 50% of the voting power of
Issuer’s common equity; or
     (iv) consummation of (A) any recapitalization, reclassification or change
of the Shares (other than changes resulting from a subdivision or combination)
as a result of which the Shares would be converted into, or exchanged for,
stock, other securities, other property or assets or (B) any share exchange,
consolidation or merger of Issuer pursuant to which the Shares will be converted
into cash, securities or other assets or any sale, lease or other transfer in
one transaction or a series of transactions of all or substantially all of the
consolidated assets of Issuer and its subsidiaries, taken as a whole, to any
person other than Issuer or one of Issuer’s subsidiaries; provided, however,
that a transactions where (x) the Shares are not changed or exchanged except to
the extent necessary to reflect a change in Issuer’s jurisdiction of
incorporation or (y) the holders of more than 50% of all classes of Issuer’s
common equity immediately prior to such transaction own, directly or indirectly,
more than 50% of the aggregate voting power of the common equity of the
continuing or surviving corporation or transferee or the parent thereof
immediately after such event shall not constitute an Additional Termination
Event; or
     (v) Issuer’s stockholders approve any plan or proposal for Issuer’s
liquidation or dissolution; or
     (vi) the Shares (or any New Shares that would be deliverable by Issuer
hereunder) cease to be listed on any of The New York Stock Exchange, The NASDAQ
Global Select Market, The NASDAQ Global Market (or any of their respective
successors) or an alternate exchange of equivalent or greater liquidity with
respect to the Shares (or any such New Shares).
Notwithstanding the foregoing, a transaction or transactions described in clause
(iv) above will not constitute an Additional Termination Event if at least 90%
of the consideration received or to be received by holders of the Shares,
excluding cash payments for fractional shares and cash payments made pursuant to
dissenters’ appraisal rights, in connection with such transaction or
transactions consists of shares of

18



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]
common stock that are listed or quoted on any of The New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors) or that will be so listed or quoted when issued or
exchanged in connection with such transaction or transactions.
     (k) Effectiveness. If, on or prior to the Effective Date, Dealer reasonably
determines that it is advisable to cancel the Transaction because of concerns
that Dealer’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.
     (l) Extension of Settlement. Dealer may divide any Component into
additional Components and designate the Expiration Date and the Number of
Warrants for each such Component if Dealer determines, in its reasonable
discretion, that such further division is necessary or advisable to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market or stock loan market or to enable Dealer
to effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be compliance with applicable legal,
regulatory and self-regulatory requirements, or with related policies and
procedures applicable to Dealer.
     (m) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.
     (n) Delivery or Receipt of Cash. For the avoidance of doubt, other than
receipt of the Premium by Issuer, nothing in this Confirmation shall be
interpreted as requiring Issuer to cash settle this Transaction, except in
circumstances where such cash settlement is within Issuer’s control (including,
without limitation, where Issuer elects to deliver or receive cash, where Issuer
fails timely to elect the Share Termination Alternative, or where Issuer is not
able to effect a private placement settlement pursuant to Section 8(b)(i)(B)
above due to the occurrence of events within its control) or in those
circumstances in which holders of the Shares would also receive cash.
     (o) Amendment. This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Issuer and
Dealer.
     (p) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Issuer only to the extent of
any such performance.
     (q) Strike Price Adjustment. Notwithstanding anything to the contrary in
the Agreement, this Confirmation or the Equity Definitions (but without limiting
Dealer’s right to adjust any variable relevant to the exercise, settlement,
payment or other terms of the Transaction, other than the Strike Price and the
Warrant Entitlement), in no event shall (i) the Warrant Entitlement be adjusted,
or (ii) the Strike Price be adjusted to the extent that, after giving effect to
such adjustment, the Strike Price would be less than USD 6.42, in each case,
other than any such adjustment in connection with stock splits or similar
changes to Issuer’s capitalization.
     (r) Counterparts. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     (s) Share Deliveries. Issuer acknowledges and agrees that, to the extent
the holder of this Warrant is not then an affiliate and has not been an
affiliate for 90 days (it being understood that Dealer will not be considered an
affiliate under this paragraph solely by reason of its receipt of Shares
pursuant to this Transaction and under the Base Warrant Transaction), and
otherwise satisfies all holding period and other requirements of Rule 144 of the
Securities Act applicable to it, any delivery of Shares or Share

19



--------------------------------------------------------------------------------



 



(J.P. MORGAN LOGO) [f55913f5591301.gif]
Termination Delivery Property hereunder at any time after 6 months from the
Trade Date (or 1 year from the Trade Date if, at such time, informational
requirements of Rule 144(c) are not satisfied with respect to Issuer) shall be
eligible for resale under Rule 144 of the Securities Act and Issuer agrees to
promptly remove, or cause the transfer agent for such Shares or Share
Termination Delivery Property, to remove, any legends referring to any
restrictions on resale under the Securities Act from the Shares or Share
Termination Delivery Property. Issuer further agrees that any delivery of Shares
or Share Termination Delivery Property prior to the date that is 6 months from
the Trade Date (or 1 year from the Trade Date if, at such time, informational
requirements of Rule 144(c) are not satisfied with respect to Issuer), may be
transferred by and among Dealer and its affiliates and Issuer shall effect such
transfer without any further action by Dealer. Notwithstanding anything to the
contrary herein, Issuer agrees that any delivery of Shares or Share Termination
Delivery Property shall be effected by book-entry transfer through the
facilities of DTC, or any successor depositary, if at the time of delivery, such
class of Shares or class of Share Termination Delivery Property is in book-entry
form at DTC or such successor depositary. Notwithstanding anything to the
contrary herein, to the extent the provisions of Rule 144 of the Securities Act
or any successor rule are amended, or the applicable interpretation thereof by
the Securities and Exchange Commission or any court change after the Trade Date,
the agreements of Issuer herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Issuer, to comply with Rule 144
of the Securities Act, as in effect at the time of delivery of the relevant
Shares or Share Termination Delivery Property.
     (t) Quarterly Valuations. Dealer hereby agrees, upon request by Issuer, to
provide or cause its affiliate to provide to Issuer, within five Exchange
Business Days after the end of the fiscal quarter of Issuer during which Issuer
made such request, a valuation estimate of the fair value of the Transaction as
of Issuer’s fiscal quarter end.
     (u) Waiver of Trial by Jury. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS TRANSACTION. EACH PARTY
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER
INTO THIS TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS PROVIDED HEREIN.
     (v) Governing Law; Jurisdiction. THE AGREEMENT, THIS CONFIRMATION AND ALL
MATTERS ARISING IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN
TITLE 14 OF THE NEW YORK GENERAL OBLIGATIONS LAW). THE PARTIES HERETO
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO
THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO,
THESE COURTS.
     (w) Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities Inc., an affiliate of Dealer (“JPMSI”), has acted solely as agent and
not as principal with respect to this Transaction and (ii) JPMSI has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction.

20



--------------------------------------------------------------------------------



 



(J.P.MORGAN LOGO) [f55913f5591301.gif]
     Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Issuer with respect to the Transaction, by manually
signing this Confirmation or this page hereof as evidence of agreement to such
terms and providing the other information requested herein and returning an
executed copy to Dealer.

            Yours faithfully,

J.P. MORGAN SECURITIES INC., as agent for
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
      By:   /s/ James Rothschild         Name:   James Rothschild       
Title:   Managing Director     

          Agreed and Accepted By:

CADENCE DESIGN SYSTEMS, INC.
    By:   /s/ Kevin S. Palatnik     Name:   Kevin S. Palatnik     Title:   Sr.
Vice President & Chief Financial Officer    

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority
Signature Page to Additional Warrant
Confirmation

 



--------------------------------------------------------------------------------



 



(J.P.MORGAN LOGO) [f55913f5591301.gif]
Annex A
For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

          Component Number   Number of Warrants   Expiration Date 1   56,794  
September 1, 2015 2   56,794   September 2, 2015 3   56,794   September 3, 2015
4   56,794   September 4, 2015 5   56,794   September 8, 2015 6   56,794  
September 9, 2015 7   56,794   September 10, 2015 8   56,794   September 11,
2015 9   56,794   September 14, 2015 10   56,794   September 15, 2015 11  
56,794   September 16, 2015 12   56,794   September 17, 2015 13   56,794  
September 18, 2015 14   56,794   September 21, 2015 15   56,794   September 22,
2015 16   56,794   September 23, 2015 17   56,794   September 24, 2015 18  
56,794   September 25, 2015 19   56,794   September 28, 2015 20   56,794  
September 29, 2015 21   56,794   September 30, 2015 22   56,794   October 1,
2015 23   56,794   October 2, 2015 24   56,794   October 5, 2015 25   56,794  
October 6, 2015 26   56,794   October 7, 2015 27   56,794   October 8, 2015 28  
56,794   October 9, 2015 29   56,794   October 12, 2015 30   56,794  
October 13, 2015 31   56,794   October 14, 2015 32   56,794   October 15, 2015
33   56,794   October 16, 2015 34   56,794   October 19, 2015 35   56,794  
October 20, 2015 36   56,795   October 21, 2015 37   56,795   October 22, 2015
38   56,795   October 23, 2015 39   56,795   October 26, 2015 40   56,795  
October 27, 2015 41   56,795   October 28, 2015 42   56,795   October 29, 2015
43   56,795   October 30, 2015 44   56,795   November 2, 2015 45   56,795  
November 3, 2015 46   56,795   November 4, 2015 47   56,795   November 5, 2015
48   56,795   November 6, 2015 49   56,795   November 9, 2015

Annex A - 1



--------------------------------------------------------------------------------



 



(J.P.MORGAN LOGO) [f55913f5591301.gif]

          Component Number   Number of Warrants   Expiration Date 50   56,795  
November 10, 2015 51   56,795   November 11, 2015 52   56,795   November 12,
2015 53   56,795   November 13, 2015 54   56,795   November 16, 2015 55   56,795
  November 17, 2015 56   56,795   November 18, 2015 57   56,795   November 19,
2015 58   56,795   November 20, 2015 59   56,795   November 23, 2015 60   56,795
  November 24, 2015 61   56,795   November 25, 2015 62   56,795   November 27,
2015 63   56,795   November 30, 2015 64   56,795   December 1, 2015 65   56,795
  December 2, 2015 66   56,795   December 3, 2015 67   56,795   December 4, 2015
68   56,795   December 7, 2015 69   56,795   December 8, 2015 70   56,795  
December 9, 2015

Annex A - 2